Conaway, Justice.'
The four infant plaintiffs in error are the nephews and nieces of Charles Connors, deceased. Defendants in error are Augusta Connors, his widow, and Elmer T. Beltz, administrator of his estate. The plaintiffs in error claim to be his heirs at law to the exclusion of his widow and children, and bring this proceeding in error to review and reverse a judg*438ment and-Recree of the district court for the distribution of the estate to his widow and .children. • These children are Carl Arthur Raymond Connors, born to defendant in error Augusta Connors while she and Charles Connors were, living together as husband and. wife, and Robert Connors, a posthumous child born two months after the, death of Charles Connors.
•Plaintiffs.in-error seek to. establish two propositions: First, that there never was a valid marriage of Charles and Augusta Connors, and, seeond, that Carl Arthur Raymond Connors and Robert Connors, are not the children of Charles Connors, deceased.
' The exclusion of evidence of admissions and statements of Augusta Connors, including two letters written by her, one to Charles Connors and one to another man, is assigned as error. This evidence was properly excluded. There was nothing in it tending to show that the marriage of Charles ■Connors and Augusta was invalid, or- that she was not his wife, though it might be an unfaithful wife. Neither is it admissible as evidence affecting the legitimacy of Carl Arthur Raymond Connors and Robert Connors and, their property interests, such interests being represented by Elmer T. Beltz, administrator, one of the defendants in error. Augusta Connors was sworn and examined as a witness in the case. This is - the proper way to procure her testimony — -not by unsworn statements or letters. ' It is proven- beyond question that Charles and Augusta Connors were married on August 14, 1876, and lived together as husband and wife until May 3, 1892, when she went to Denver. There is no claim that they were ever divorced: The trial court finds as conclusion of law that this was a valid marriage, whether any license was obtained from the county-clerk or not. This is a correct proposition of law, although .the parties, participating in such ceremony might be criminally liable-in case of the absence of such license.: But the testimony shows satisfactorily that a license was issued but not -recorded, as the. only record of marriage •licenses,.as of that time appearing in the eounty clerk’s office is an index-of such licenses. This,license is.indexed.as -of the *439day after tRe marriage — probably a mistake in the date. The evidence sustains the judgment of the district court in favor of defendants in error, and the judgment is affirmed.
Geoesbeck, O. J., and Potted, J., concur. •